278 S.W.3d 226 (2009)
Lisa D. LEONARD, Appellant,
v.
Christopher M. LEONARD, Respondent.
No. WD 69432.
Missouri Court of Appeals, Western District.
March 17, 2009.
Nancy A. Garris, Blue Springs, MO, for appellant.
James D. Terrell, Hannibal, MO, for respondent.
Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS and ALOK AHUJA, JJ.


*227 Order

PER CURIAM:
Appellant Lisa Leonard appeals from a Judgment and Decree of Modification transferring sole physical custody of the parties' minor children to Respondent Christopher Leonard. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).